DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/7/2020 has been entered.

 Response to Arguments
Applicant's arguments filed 11/10/2020 have been fully considered but they are not persuasive. Applicants argue that Lau teaches a composition and method for polishing a nickel-phosphorous, while the Shinoda teaches a polishing conductive metal lines with a composition having organic solvent and one of ordinary skill in the art would not be motivated to combine this teaching for predictable result.
In response, examiner states that Lau's composition being used to polish not only for Nickel-phosphorous but also could be used for polishing any suitable metals, where  the metal can comprise, consist essentially of, or consist of any suitable metal, many of which are known in the art, such as, for example, copper, tantalum, tungsten, titanium, platinum, ruthenium, iridium, aluminum, nickel, or combinations thereof [0063]; and Shinoda et al also disclose polishing a wiring metal such as copper or a copper alloy 
Therefore, one of ordinary skill in the art would be easily motivated to use the specific organic solvent taught by Shinoda et al as they are typically known in the art as an organic solvent for predictable result, namely for better dispersion of polishing components in a polishing composition unless applicants show on the contrary.
And a modified rejection applies as the claim 1 is amended.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-3 and 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lau et al (US 2015/0315417) in view of Lee et al (US 20170166779) and further in view of Shinoda et al (US 2009/0094901).
Lau et al disclose a polishing composition comprises wet-process silica particles having average particles size of about 4 nm to 300 nm [0019]; an oxidizing agent, such as hydrogen peroxide [0044]; a pH-adjusting agent, wherein the pH adjusting agent includes sulfuric acid, hydrochloric acid, nitric acid, etc. (reads on the claimed mineral acid) and an aqueous carrier (water) and optionally, contains one or more of water-miscible organic solvents such as propenyl alcohol, isopropyl alcohol, ethanol, 1-propanol, methanol, 1-hexanol and the like [0050]; and the pH of the polishing composition is about 1 to about 7 [0015],[0048].


In the same field of endeavor, Lee et al disclose a polishing composition for polishing metal wire comprises particles, oxidizing agent and a complexing agent [0008], wherein the complexing agent may chelate metal oxide by the oxidant, whereby a polishing rate of the metal may be increased while reducing surface defects [0040] and such complexing agent includes aminoethylaminoethanol [0042]; and aforesaid teaching reads on the claimed alcohol of formula (II), wherein the complexing agent may be present in an amount of 0.01 wt% to 20 wt% [0043].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ Lee et al’s teaching of introducing the complexing agent of aminoethylaminoethanol into Lau et al’s teaching for reducing surface defects on the polished metallic surface as taught by Lee et al.	

The modified Lau et al disclose above except the introduction of an alcohol of formula (I) with the specific alcohol comprises phenoxyethanol, ethylene glycol monobutyl ether or benzyl alcohol.
However, Shinoda et al disclose a CMP polishing composition comprises organic solvent including ethylene glycol monobutylether, ---- 2-phenoxyethanol, etc. [0048]. Shinoda et al also disclose polishing a wiring metal such as copper or a copper alloy [0005],[0010]; where an proper amount of organic solvent helps or improving the wettability of the CMP composition [0049].

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ Shinoda et al’s teaching of introducing the specified organic solvent of ethylene glycol monomethylether, and 2-phenoxyethanol into modified Lau et al’s teaching because it would have been simple substitution of known materials for improving wettability of the CMP coposiltion as taught by Shinoda et al.	

With regards to claim 7, in the absence of showing any criticality of such specific contents of the alcohol would have been easily optimize by one of ordinary skill in the art before the effective filing date of the claimed invention for predictable result.
Further, it has been held that, generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art in the absence of evidence indicating that said concentration is critical. See MPEP 2144.05.II.A.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ono et al (US 2019/0352537) disclose a polishing composition comprises an abrasive of silica [0036], hydrogen peroxide [0064], organic solvent comprise ethylene glycol monobutyl ether [0073]; Yokota et al (US 2014/0322913) disclose a polishing composition comprises benzyl alcohol [0039].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAMIM AHMED whose telephone number is (571)272-1457.  The examiner can normally be reached on M-TH (8-5:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine G Norton can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHAMIM AHMED
Primary Examiner
Art Unit 1713



/SHAMIM AHMED/Primary Examiner, Art Unit 1713